DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation “emit light with the number" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 includes the limitations of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimono (US 2018/0345658) in view of Suzuki et al. (US 2020/0070499 – hereinafter Suzuki.)
Regarding claim 1, 
	Shimono discloses a print head [32 in figs. 1-3] having an ejection portion [600 in figs. 1-3] that ejects a liquid [paragraphs 0063 and 0065], the print head comprising: 
a determination portion [260 in fig. 3] that executes 
a first determination process of determining whether or not a first error occurs in which replacement of the print head or replacement of a hardware [drive circuit 37 in fig. 3] coupled to the print head is required [paragraph 0150 mentions “a case in which exchanging of the drive circuit unit 37 becomes necessary”; note that it is well-known and implicit that a component is replaced when an error occurs]; and 
a light emitting portion [270 in fig. 3] that emits light according to a result of determination in the determination portion [paragraphs 0169-0172.]

	Shimono fails to expressly disclose wherein the determination portion further executes a second determination process of determining whether or not a second error occurs in which neither the replacement of the print head nor the replacement of the hardware coupled to the print head is required.

However, Suzuki discloses a droplet ejecting apparatus having an ejection portion [720 in fig. 11] that ejects a liquid, the droplet ejecting apparatus comprising: 
a determination portion that executes 
a determination process [S1 in fig. 1] of determining whether or not a second error occurs [maintenance unit malfunction] in which neither the replacement of the print head nor the replacement of the hardware coupled to the print head is required [paragraphs 0298-0299; no replacement of components is required], and 
a determination process [S6 in fig. 28] of determining whether or not a first error occurs in which replacement of the print head or replacement of a hardware coupled to the print head is required [paragraph 0302.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the print head in the Shimono invention to include means for determining whether or not a second error occurs in which neither the replacement of the print head nor the replacement of the hardware coupled to the print head is required as taught by Suzuki for the purpose of better maintaining the health and quality of the print head without incurring in unnecessary costs that replacing components would cause when not needed.   

Regarding claim 7, 
	In the obvious combination, Shimono discloses a print head [32 in figs. 1-3] having an ejection portion [600 in figs. 1-3] that ejects a liquid [paragraphs 0063 and 0065], the print head comprising: 
a determination portion [260 in fig. 3] that executes 
a first determination process of determining whether or not a first error occurs in which replacement of the print head or replacement of a hardware [drive circuit 37 in fig. 3] coupled to the print head is required [paragraph 0150 mentions “a case in which exchanging of the drive circuit unit 37 becomes necessary”; note that it is well-known and implicit that a component is replaced when an error occurs]; and 
a light emitting portion [270 in fig. 3] that includes a plurality of light emitting elements [LEDs; plurality of LEDs taught in second embodiment; paragraph 0212 and fig. 16], and causes the light emitting elements to emit light with the number [limitation unclear; see 112 Rejection above] according to a result of determination in the determination portion [paragraphs 0169-0172 and 0212-0217];
whereas Suzuki discloses a second determination process [S1 in fig. 1] of determining whether or not a second error occurs in which neither the replacement of the print head nor the replacement of the hardware coupled to the print head is required [paragraphs 0298-0299; no replacement of components is required].

Regarding claim 8, 
	In the obvious combination, Shimono discloses wherein the light emitting portion causes more light emitting elements to emit light when the result of determination in the first determination process is affirmative than when the result of determination in the second determination process is affirmative [paragraphs 0215; as applied to Suzuki.] 
Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2,
The primary reason for allowance for this claim is the inclusion of the limitations of a print head including the limitations of claim 1, further comprising wherein the light emitting portion 
lights when a result of determination in the first determination process is affirmative, and 
blinks when a result of determination in the second determination process is affirmative.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 3-6, 
	These claims are considered to have allowable subject matter due to their dependency on claim 2.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853